Title: To Thomas Jefferson from William Short, 16 January 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Jan. 16. 1791.

This letter containing one for the Secretary of the Treasury will be sent by an American vessel that is going down to Texel  where she will wait only for a change of the wind. She will find there all the other vessels by which I have written since my arrival here, constant contrary winds having prevented any vessel from leaving that place since the month of November. I wrote also by the English packets of Dec. and Jan. which I am happy to learn did not experience a similar delay.
By private letter I have this moment recieved from Paris I learn that one of the Algerine captains who took the American ships was there, and the writer congratulated me on our prisoners being on the point of being released. Whether this Algerine captain is a supposed personage, and whether there is any foundation for the hope of the release of our prisoners I cannot say, as the letter goes no further and I have no information of any kind respecting the matter. I inclosed you from Paris a letter which I had received from one of the prisoners in which he spoke of a negotiation begun for this purpose by order of Congress, but I never heard any thing else respecting it before or since. I shall be exceedingly happy if it is so as I am persuaded there is no hope of any thing being done for the present at least by the Mathurins.
I wrote to you some time ago respecting the money which had been deposed at Mr. Grand’s for this purpose. Should you have no intention of applying it immediately as was intended I cannot help repeating the propriety of using it in the payment of the arrears of interest due there to the foreign officers. The certainty of the U.S. being able to command in future whatever sums they want for the Algerine business renders such a deposit useless at present. As the principal of the debt due to these officers is inconsiderable, as it bears an interest of six p. cent, and particularly as these officers spread through various parts of Europe, do a real injury to the credit of the U.S. by their clamours, it would be good policy perhaps to appropriate a part of the monies now in the hands of the agents here and which are remaining unemployed to the final discharge of the debts. I submit this to your consideration to suggest it if you think proper to the Secretary of the Treasury.
[You know that the assembly some time ago formed a central committee in order to examine what they had done and what they had still to do as pouvoir constituant. This was considered as a means of ascertaining the end of the present session. By the report which this committee has made it was proposed that the assembly should devote their morning sessions to the objects therein determined as being either constitutional or essential to the support of the constitution. The Lameths and about thirty of their  party opposed the report in the most unreserved manner. The report however passed by a very great majority and gave great pleasure to the well disposed, because they considered it as fixing the term of the session within a short period. It proves however in fact that there is no hope of this term arriving within any certain time, since the objects there prescribed for the present session cannot be completed so as to be reduced to any calculation. Supposing it possible that the assembly should adhere to this report it is impossible to conjecture when the business could be finished, but it is evident they will not adhere to it so long as they suffer their attention to be called to all objects of importance of a Judiciary or administrative nature, and this they seem as much disposed to now as ever—some because they do not wish the assembly to end, others because they fear it, and many because they hope that the anarchy and despotism which will necessarily prevail as long as the present assembly lasts will disgust the nation with the present order of things. I think it very probable that such numbers will become dissatisfied ere long with the pouvoir constituant as will point out to them the necessity of giving place to a succeeding legislature, but I do not think there is any danger of their attachment to a free government being altered. So that supposing no foreign interference, of which I see no good grounds for apprehension, I continue to think that the present revolution will end by establishing the principles of liberty and a good constitution in France. It is under this idea that I suppose a little experience will show them the monstrous defects in the present organisation of the powers of government and will teach them also the manner and the necessity of correcting them.
The uneasiness which prevailed for some time on account of the refugees at Turin and the persons arrested at Lyons seems to have subsided. It is certain that the conduct of the people at Brussels had so roused their hopes that they wished the Princes to enter France immediately. These or at least the Count d’Artois refused such a rash senseless project, and since then nothing more seems to have been said about it.
Apprehensions of disorder from the clergy were for some time more founded, and even yet it is not known what will be the issue in the provinces where there is much bigotry still remaining. As the clergy or at least the discontented amongst them will endeavour to persuade the people that this is an overthrow of religion effected by the influence of the protestants in the assembly, they will create disorders perhaps in some places, but in general the  spirit of the revolution is yet a torrent which bears down everything before—and it so happens that that part of the clergy which opposes the decree that creates these apprehensions, is the same which has been uniformly in opposition to all the decrees of the assembly. I suppose you know that the dispute is about the right of the assembly to change the limits of the dioceses without the consent of the Pope. A few Jansenists decided every thing in the ecclesiastical committee whose plans were all adopted by the assembly: they established what they called the civil constitution of the clergy by changing totally the ecclesiastical system. This gives new vigour to the Roman catholic religion and will probably postpone its end in France. These changes are altogether to the disadvantage of the richer part of the clergy and of course opposed by them. The same committee unnecessarily conformed the dioceses to the departments, and it is this which is the pretext for the present opposition.—All the higher clergy except two have so committed themselves by their opposition that they have no decent means now of retracting unless the consent of the Pope should arrive in an answer which is expected daily. There is little hope of his consenting. The inevitable consequence seems to be that all the refusing Bishops and Curates will be displaced and their successors named agreeable to the new mode of election.
Nothing further has been done by the assembly respecting tobacco since my last though the discussion is expected to be renewed daily. Before I left Paris I wrote to Marseilles, Bordeaux and Havre in order to desire the consuls to endeavour to have favorable representations made respecting the American commerce to the Assembly. Mr. Fenwick of Bordeaux informs me that the chamber of commerce of that place is well disposed particularly with regard to the oil business and that they propose instructing their deputies to have it subjected to a much lower duty than that of the arrêt du conseil. I learn from the committee of commerce of the national assembly also that the new tariff they are about to propose is now under press, that by it the duty on our oils is much lowered and other foreign oils prohibited. This is very different from their first report and tariff which were printed. I think it probable that the assembly will adopt it in the lump from mere lassistude, the necessity of fixing something and the impossibility of examining every article of the tariff separately. All the foreign merchants settled in the different ports and their connexions in and about the assembly will oppose violently the exclusion of foreign oils.

You are informed of the disturbances which still rage in the French islands as the means adopted by the National Assembly for appeasing them by commissioners and an army.—A mulatto of the name of Auger, said to have embarked in France for the U. States, and gone from thence to St. Domingo, put himself at the head of a party and gave much alarm for a short time. He has been obliged to fly to the Spanish part of the island where he is arrested by the order of that government.]
We are in daily expectation of the news of Ismailow being taken by the Russians. When the last accounts came away they were bombarding it in all quarters. Prince Potemkin is certainly trying at the same time to negotiate a separate peace with the Porte through the Visir who is at the head of the grand army. Prussia is trying to counteract this by keeping up the hopes of the Porte of effectual relief in the Spring. Negotiations connected with this business are active in several other parts of Europe. It is said that there are some indications of Spain’s joining the English and Prussian mediation, but this merely from a desire to procure peace for the Turk and not from any attachment to these cabinets.—It is believed also that a negotiation is now carrying on by them with Denmark in order to facilitate the entrance of the fleet which England seems decided to send into the Baltic in the Spring. Admiral Hood is designed to command it and to those ships still kept in commission will be joined the fleet of Admiral Cornish after whom an express was sent immediately on the arrangement with Spain, in order to recall him from the West Indies.
You will easily conceive that this complication of interests and powers gives rise to such a variety of combinations that it is difficult to ascertain the result with any kind of precision. We may conjecture reasonably however that it will produce peace either by the separate negotiation between the Russian and Turk during the winter or by the interference of the mediating powers in the spring.
[For authentic information with respect to the British affairs in the East Indies I refer you to the debates of the house of commons, the Minister having promised to lay before them all the papers they wished for. His triumph on his refusal to communicate those respecting the Spanish negotiation prevents our knowing any thing more than what is contained in the convention signed by the two powers. From the terms in which it is couched it would seem there was wide field for dispute still left between them. The situation and disposition of France will be probably the measure of the  Spanish conformity to this convention which was extorted from them. I know not how this convention will have affected the U.S. as I do not know what is the system they would have observed in the case of a rupture. As far as I can judge however from such circumstances as came to my knowledge at Paris I think Spain would have been very tractable; and if she has serious thoughts of breaking with England in any short time I suppose she would be well disposed still to favor the wishes of the U.S.—The extract of your letter to Mr. Carmichael which you sent me has been kept entirely to myself. He has never mentioned to me whether he has received the letter itself, but I take it for granted it would have been sent by a sure conveyance.]
I learn accidentally in the moment from London that Colo. W. S. Smith has arrived in England and is still at Bath where he has been these ten days. It is conjectured that his object was to demand a surrender of the forts and that the convention with Spain is the cause that he has stopped in his way. I find that the Agents of the U.S. here who are in general perfectly informed of every thing that passes in America do not yet know of Colo. Smith’s having left it, or at least they have said nothing to me about it, so that I suppose his departure was either very sudden or secret.
I have just received also from London the President’s speech at the opening of Congress. It was waited for here with much impatience. I have communicated it to the agents who seem perfectly satisfied with it. As they think it will be of service, they intend having it published in some of the papers of this country. The remonstrance of the Pennsylvania public creditors which accompanied the Speech is approved of also by these gentlemen, but it will not be published. We are anxious to see what Congress will do respecting it, and the resolutions of the States opposed to the assumption.
[I think I mentioned to you some time ago that Mr. Swan of Boston had made a contract with the French ministry for ship timber. He intends I believe to contract with them also for supplying their marine and garrisons with salt provisions. These are such important articles that it is much to be desired that no mismanagement should take place in future. You know how much one of them has already suffered from this circumstance. Mr. Swan seems fully sensible of this, but I am not sufficiently acquainted with his commercial character to know how far he may be relied on. He has made proposals also to the Spanish ministry for furnishing salted provisions and taking payment in the debt of the U.S. to  that country. The proposals are relished there and they desire him to go to Madrid for the purpose of concluding something. I know not whether he will go, but this shews that in proper hands something might be done respecting it which would be a means of adding to the debouché for those articles. The admiralty of this country are endeavouring to collect information with respect to our ship timber and particularly the live-oak. They have applied to Mr. Willink respecting it. Unfortunately the carpenters of the U.S. are in the habit of employing timber in an unseasoned state. This has already thrown our shipping into a discredit which will prevent that art becoming an important addition to our commerce unless the evil can be remedied by some means or other. Some houses here had ordered ships to be built in America by way of experiment. They have turned out so badly notwithstanding the cheapness of the first cost, that they have abandoned the prosecution of this object, and this has induced others to follow their example without the expence of an experiment.
Samples of the sugar of the maple tree refined at N. York have been sent to several houses here. One of them has conceived such hopes from them that they intend to send refiners there and endeavour to introduce this article into the commerce between this place and the U.S. I suppose however that it will be some time before enough is made for our own consumption, and that until then it cannot become an article of exportation.]—I have the honor to be with sentiments of the most perfect attachment & respect, Dear Sir, your obedient humble servant

W: Short


P.S. Jan. 17. I have just received a letter from Mr. Carmichael of Nov. 14. It came to Paris by Mr. Littlepage who gave it to the Marquis de la fayette. Between the two after being lost for some time, it has got to my hands. The letter is short as I am referred to the bearer for more particular information with respect to the politics of that court. I think it proper however to send you the following extract. “I can only say that from the characters who surround the throne here its system must be weak perhaps wicked with respect to those it may think weaker than itself. For what we lose on one side in opinion we seek to gain on the other though prudence nor magnanimity have nothing to say with the motive.” He adds also “I thank you for your American information for I have none for a long time.” You may be able perhaps to judge  from this, if you have not better information, whether he has received your letter of August. I should infer from it that he had not.
I inclose you a report of the committee of imposition by which you will see their plan for the present year. It was ordered to be printed by the assembly. After much delay it has been published. You will see that their sentiments are totally changed with respect to tobacco. The discussion will certainly be not much longer delayed. At least we may be as sure of it as we can be of any movement of the assembly.

